MEMORANDUM ***
*258The district court did not err in determining that Bell Flavors is not the alter ego of West Grand Companies. First, Eastwest failed to show that there was such a “unity of interest and ownership” between the companies that their “separate personalities” ceased to exist. Mid-Century Ins. Co. v. Gardner, 9 Cal.App.4th 1205, 1212, 11 Cal.Rptr.2d 918 (1992). Indeed, Bell Flavors produced substantial evidence establishing its separate corporate existence. Second, Eastwest failed to present evidence of “some conduct amounting to bad faith” that would make it “inequitable for the corporate owner to hide behind the corporate form.” Sonora Diamond Corp. v. Superior Court, 83 Cal.App.4th 528, 539, 99 Cal.Rptr.2d 824 (2000).
Finally, Eastwest waived its unjust enrichment claim by failing to raise any argument regarding this claim in its briefs. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.